Name: Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: animal product;  trade policy;  distributive trades
 Date Published: nan

 Avis juridique important|31993R2456Commission Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 225 , 04/09/1993 P. 0004 - 0027 Finnish special edition: Chapter 3 Volume 52 P. 0062 Swedish special edition: Chapter 3 Volume 52 P. 0062 COMMISSION REGULATION (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EEC) No 747/93 (2), and in particular Article 6 (7), 6a (4) and 25 thereof, Whereas, because of the shortcomings in inspections noted the implementation of the intervention system, the detailed rules laid down by Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 1759/93 (4), should be amended; whereas the extent of the adjustements to be made to Regulation (EEC) No 859/89 and the large number of amendments made to this Regulation mean that, in the interests of clarity and transparency, it should be consolidated; whereas Regulation (EEC) No 859/89 should therefore be repealed; Whereas the requirements concerning the identification of eligible carcases should be extended by the stamping of the slaughter number on the inner side of each quarter; whereas carcases should be presented cut in a unfiorm fashion in order to facilitate disposal of the products of cutting, to facilitate the monitoring of boning operations and to obtain as the final result pieces of meat which can be defined in the same way throughout the Community; whereas to that end the carcase should be straight cut and the forequarters and hindquarters defined respectively at the fifth and eighth ribs in order to reduce to the minimum the number of boneless cuts and dressing losses and to make the best use of the products obtained; Whereas, in order to avoid speculation likely to distort the true market situation, every interested party should be able to submit only one tender per category; whereas, in order to avoid the use of aliases, 'interested party' should be defined so as to include the category of operators who by the nature of their economic activities traditionally participate in intervention; Whereas the conduct of tender procedures has not given rise to any particular problems; whereas the relevant provisions should therefore be retained unaltered; Whereas investigations in recent years revealed considerable shortcomings in the pratical operation of intervention operations in the beef and veal sector; whereas, since they make the monitoring procedures less effective, the failings detected tend to encourage irregularities to the detriment of the Community budget; whereas, therefore, both the institutional structure of interention and the surveillance procedures to be used should be better targeted, and should in particular concentrate on the risks identified; Whereas the risks of irregularities are particularly high when carcases bought into intervention are systematically boned; whereas it should therefore be a requirement that the cold stores and cutting plants in intervention centres should be independent of the slaughterhouses and the authorities involved in the award of tenders; whereas to take account of any practical difficulties in certan Member States derogations from this princple may be accepted, provided that the quantities boned are striclty limited and that checks on taking them over are stepped up so that boned meat may be traced and manipulation may be excluded as far as possible; whereas in the light of recent investigations greater ephasis should be laid on checks on residues of prohibited substances and in particular those having a hormonal action on meat; Whereas the intervention bodies can take over only products which meet the quality and presentation conditionsl aid down by Community rules; whereas experience shows that certain arrangements for taking over should be defined and checks stepped up; whereas in particular there should be provision for a preliminary check at the slaughterhouse to eliminate ineligible meat at an early stage; whereas, in order to increase the reliability of the procedure for receiving products delivered, qualified staff whose impartiallity is guaranteed by their independence of the parties involved and their periodic rotation should be employed; whereas the points to be covered by verifications should also be specified; Whereas the freezing procedure directly affects the quality and preservability of meat in storage; whereas bone-in meat should therefore be frozen rapidly in an unwrapped state immediately after reception; whereas it should not be wrapped until immediately afterwards; Whereas in order to ensure the smooth conduct of boning operations, cutting plants should have one or more adjoining freezer tunnels; whereas derogations from this requirement should be limited to what is absolutely necessary; whereas it is appropriate to lay down the conditions under which the continuous physical monitoring of boning should proceed, namely by demanding, in particular the independence of the inspectors and a minimum rate of inspections; Whereas the rules on the packing of products in boxes, pallets and converters should be strengthened in order to facilitate the identification of products in storage and to improve their preservation, to combat the risk of fraud more effectively and to improve access to products for the purposes of their inspection and disposal; Whereas the remainder of the mechanisms, instruments and procedures relating to intervention not affected by this consolidation of the intervention arrangements have shown their worth and may be retained unaltered; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Scope This Regulation lays down detailed rules on the application of the general and special intervention measures for beef provided for in Articles 6 and 6a of Regulation (EEC) No 805/68. TITLE 1 BUYING-IN SECTION I General rules Article 2 Intervention regions of the United Kingdom The territory of the United Kingdom shall consist of two intervention regions as follows: - Region I: Great Britain, - Region II: Northern Ireland. Article 3 Opening and suspending of buying-in by invitation to tender 1. Article 6 of Regulation (EEC) No 805/68 shall apply in accordance with the following rules: (a) in order to ascertain that the conditions laid down in Article 6 (2) to (6) of Regulation (EEC) No 805/68 for the various qualities or groups of qualities are fulfilled, - the average market prices shall be recorded in accordance with the conditions laid down in Commission Regulation (EEC) No 3310/86 (5), - the intervention prices for qualities other than R 3 shall be obtained by applying the differentials set out in Annex I; (b) where the conditions laid down in Article 6 (2) of Regulation (EEC) No 805/68 are fulfilled, a decision to invite tenders under the rules in Section II of the Regulation may be taken in accordance with the procedure laid down in Article 27 of that Regulation; (c) where the conditions laid down in Article 6 (4) of Regulation (EEC) No 805/68 are fulfilled, buying-in shall be decided by the Commission; the rules in Section II of this Regulation, with the exception of those in Article 13 thereof, shall apply; (d) where a group of qualities is concerned: - the average Community market price shall be calculated in accordance with Article 3 (1) (b) of Regulation (EEC) No 3310/86, - the average market price or the average intervention price in a Member State or a region of a Member State shall be the average of the market or intervention prices for each of those qualities, weighted by the proportion each represents of total slaughterings in that Member State or region, - the average Community intervention price shall be the average of the intervention prices for each of those qualities, weighted by the proportion each represents of total Community slaughterings. The market prices mentioned in the first and second indents above shall be calculated for the qualities eligible for intervention, convered into quality R 3 using the coefficients set out in Annex II; (e) the opening, suspension or reopening of buying-in shall be decided on the basis of the two most recent weekly market prices recorded in Member States or regions of Member States. 2. For the purposes of Article 6a (1) of Regulation (EEC) No 805/68, the opening, suspension of reopening of buying-in shall be decided in accordance with the procedure laid down in Article 27 of that Regulation. Article 4 Conditions to be met by products bought in 1. The products listed in Annex III and falling within the following categories defined in Article 3 (1) of Council Regulation (EEC) No 1208/81 (6) may be bought in: - meat from uncastrated young male animals of less than two years of age (Category A), - meat from castrated male animals (Category C). Member States subdividing classes in accordance with Article 3 (3) of the abovementioned Regulation shall be authorized to restrict buying-in to certain sub-classes. Notwithstanding the first subparagraph, as from the first invitation to tender in 1993, products in Category A, classed as 02 and 03 in accordance with the Community classification scale, shall no longer be bought in. However, in Member States where those qualities account for more than 60 % of all male bovine animals slaughtered in 1992, those qualities shall be phased out over five calendar years in accordance with the table in Annex IV. 2. Carcases and half-carcases may be bought in only where they: (a) comply with the provisions of Council Directive 64/433/EEC (7); (b) have no characteristics rendering them unfit for storage or subsequent use; (c) do not come from animals slaughtered as a result of emergency measures; (d) originate in the Community in accordance with Articles 1 and 2 of Commission Regulation (EEC) No 3620/90 (8); (e) come from animals to which substances prohibited under Article 2 of Council Directive 81/602/EEC (9) and Article 2 of Council Directive 88/146/EEC (10) have not been administrated; (f) do not exceed the maximum radioactivity levels permitted under Community regulations. The level of radioactive contamination of the product shall be monitored only if the situation so requires and solely for the period necessary. The duration and scope of any controls necessary shall be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68; (g) comply with the requirements laid down in Article 2a (1) or (2) of Commission Decision 90/200/EEC (11); (h) come from carcases not weighing more than: - 380 kg as from the first invitation to tender in July 1993, - 360 kg as from the first invitation to tender in January 1994, - 340 kg as from the first invitation to tender in July 1994. 3. In addition, carcases or half-carcases may be bought in only where they are: (a) presented, where appropriate after cutting into quarters at the expense of the party concerned, in accordance with Annex V; all parts of the carcase must be inspected to assess compliance with the requirements of point 2 of that Annex; failure to comply with any one of those requirements shall result in rejection; where a quarter is rejected for failing to comply with such conditions of presentation and in particular where unsatisfactory presentation cannot be improved during the acceptance procedure, the other quarter from the same half-carcase shall also be rejected; (b) classified in accordance with the Community scale provided for in Regulation (EEC) No 1208/81; intervention agencies shall reject any products which they do not deem to be classified in conformity with the said scale after a detailed inspection of all parts of the carcase; (c) identified, first, by markings indicating the category, the conformation class and the degree of fat cover and, secondly by an identification or slaughter number. Markings indicating the category, conformation class and fat cover must be perfectly legible and shall be stamped with non-toxic, fast, indelible ink using a procedure approved by the competent national authorities; the letters and figures must be at least 2 cm high. The markings shall be applied on the hindquarters on the striploin at the level of the fourth lumbar vertebra and on the forequarters approximately 10 to 30 cm from the cut edge of the sternum. The identification or slaughter number shall be marked in the middle of the inner side of each quarter using a stamp or indelible marker authorized by the intervention agency; 4. The following shall not apply in connection with buying-in pursuant to Article 6a (1) of Regulation (EEC) No 805/68: - the second, third and fourth subparagraphs of paragraph 1 and paragraph 2 (h), - the provisions in Annex III on the classification of the products, - paragraph 3 (b) and (c), with the exception of the provisions relating to the marking of and the indication of the slaughter number. In addition, only carcases or half-carcases with no malformations or anomalies in weight in relation to the age of the animal slaughtered may be bought in. Article 5 Intervention centres 1. Intervention centres shall be selected by Member States with a view to ensuring the effectiveness of intervention measures. The facilities at these centres must permit: - bone-in meat to be taken over, - freezing without further processing of all meat to be preserved, - storage of such meat for at least three months under technically satisfactory conditions. 2. Only intervention centres whose cutting plants and cold stores are unconnected with the slaughterhouse and/or the successful tenderer and which are operated, managed and staffed independently of the latter may be selected for bone-in meat intended for boning. In case of material difficulties, Member States may derogate from subparagraph 1 provided they tighten controls at the moment of acceptance under the conditions laid down in Article 17 (5); in that event the intervention agencies shall be authorized to have all or part of the beef bought in boned, without prejudice to the veterinary requirements, up to a limit of 1 000 tonnes bought in per week, and above that quantity up to a limit of 50 % of the additional quantities bought in per week. Article 6 Freezing of bone-in beef 1. Member States shall take all measures necessary to ensure the satisfactory preservation of the products stored and to limit weight losses. The temperature of freezing shall be such as to give an internal temperature equal to or lower than 7 °C within 36 hours. 2. For the purpose of freezing than, bone-in quarters must be hung in blast freezers immediately after acceptance. Article 7 Wrapping of bone-in beef Bone-in meat shall be wrapped immediately after blast freezing in polyethylene or polypropylene at least 0,05 mm thick, suitable for wrapping foodstuffs, and in cotton (stockinettes) or a sufficiently resistant synthetic material, in such a way that the meat (including the shank) is entirely covered by the said wrappings. Article 8 Storage of bone-in meat 1. The intervention agencies shall store separately by invitation to tender or by month: - products bought in pursuant to Articles 6 and 6a of Regulation (EEC) No 805/68; - bone-in hindquarters presented in accordance with Article 4 (3) of this Regulation, in easily identifiable lots. Separate accounts shall be kept for the two types of products. 2. The intervention agencies shall be authorized to store separately bone-in forequarters deemed to be of a quality and presentation suitable for industrial purposes. In such cases, the products shall be stored in easily identifiable lots and separate accounts shall be kept for them. SECTION II Tendering and taking over Article 9 Opening and suspension of invitations to tender 1. Notices of invitations to tender, amendments thereto and suspension thereof shall be published in the Official Journal of the European Communities at the latest on the Saturday or, in exceptional circumstances, the Tuesday before the first deadline for the submission of tenders. 2. When the invitation to tender is opened, a minimum price may be fixed below which tenders shall not be admissible. Article 10 Submission and notification of tenders During the period covered by the invitation to tender, the deadline for the submission of tenders shall be 12 noon (Brussels time) on the second and fourth Tuesdays of each month, with the exception of the fourth Tuesday of December. If the Tuesday falls on a public holiday, the deadline shall be brought forward by 24 hours. Within 24 hours of the deadline for the submission of tenders, the intervention agencies shall notify the Commission of the tenders they have received. Article 11 Conditions to be met by tenders 1. Only the following may submit tenders: (a) slaughterhouses for bovine animals approved in accordance with Directive 64/433/EEC, and not enjoying a derogation under Article 2 of Directive 91/498/EEC (12), whatever their legal status, and (b) livestock or meat traders who have slaughtering undertaken therein on their own account and who are entered in a public register under an individual number. 2. In response to invitations to tender, interested parties shall forward tenders to the intervention agencies of the Member States in which they are opened, either by lodging a written bid against a receipt or by any other written means of communication accepted by the intervention agency, with advice of receipt. Separate tenders shall be submitted for each type of invitation to tender. 3. Interested parties may submit only one tender per category in response to each invitation to tender. The Member States shall ensure that tenderers are independent of each other in the terms of their management, staffing and operations. Where there are serious indications to the contrary or that tenders are not in line with economic facts, tenders shall be deemed admissible only where the tenderer presents suitable evidence of compliance with the second subparagraph. Where it is established that a tenderer has submitted more than one tender, all the tenders from that tenderer shall be deemed inadmissible. 4. Tenders shall state: (a) the name and address of the tenderer; (b) the quantity tendered, expressed in tonnes, of the products in each categories specified in the notice of invitation to tender; (c) the price quoted per 100 kilograms of products of R 3 quality, in accordance with the conditions laid down in Article 18 (3), expressed in ecus rounded off to not more than two decimal places. However, for the purposes of buying-in in accordance with Article 6a of Regulation (EEC) No 805/68, the price quoted shall not refer to a specific product quality. 5. Tenders shall be valid only if: (a) they relate to at least 10 tonnes in the case of invitations to tender under Article 6 of Regulation (EEC) No 805/68 and at least five tonnes in the case of invitations to tender under Article 6a of that Regulation; and (b) they are accompanied by a written undertaking from the tenderer to comply with all the provisions relating to the invitation to tender concerned; and (c) proof is furnished that by the closing date for the submission of tenders the tenderer has lodged the tendering security referred to in Article 12 in respect of the invitation to tender concerned. 6. Tenders may not be withdrawn after the expiry of the deadline for submission specified in Article 10. 7. Tenders shall be confidential. Article 12 Securities 1. The maintenance of tenders after the expiry of the closing date for the submission of tenders and the delivery of the products to the store designated by the intervention agency within the time limit laid down in Article 16 (2) shall constitute primary requirements, the fulfilment of which shall be ensured by the lodging of a security of 30 ECU per 100 kilograms. Securities shall be lodged with the intervention agency in the Member State in which the tender is submitted. 2. Notwithstanding Article 8 (1) and Article 11 of Regulation (EEC) No 2220/85 (13), securities shall be lodged only in the form of cash deposits as defined in Article 13 of that Regulation. 3. Securities shall be released: - in the case of tenders not accepted, as soon as the outcome of the invitation to tender is published, - in the case of tenders accepted, on completion of take-over of the products, without prejudice to Article 17 (8) of this Regulation. Article 13 Award 1. In the light of the tenders received in response to each invitation to tender, a maximum buying-in price shall be fixed per category in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68; in the case of buying-in in accordance with Article 6 of Regulation (EEC) No 805/68, that maximum price shall refer to quality R 3; a different price may be set, for individual Member States or regions within a Member State, to reflect average market prices if special circumstances so require. 2. A decision may be taken to make no award. 3. If the total quantities offered at a price equal to or below the maximum price exceed the quantities to be bought in, the quantities accepted may be reduced for each category, using reducing coefficients which may increase according to the differences in price and the quantities offered. Where special circumstances so dictate, such reducing coefficients may vary by Member State or region of a Member State with a view to ensuring that the intervention mechanisms function properly. Article 14 Maximum buying-in price 1. Except in the case of invitations to tender under Article 6a of Regulation (EEC) No 805/68, tenders shall not be considered if the price quoted is higher than the average market price recorded in a Member State or region of a Member State by quality, converted into quality R 3 using the coefficients set out in Annex II, plus ECU 8 per 100 kilograms carcase weight. However, in the case of Member States or regions of a Member State meeting the conditions laid down in Article 6 (4) of Regulation (EEC) No 805/68, the amount added shall be ECU 5 per 100 kg. 2. In the case of invitations to tender under Article 6 (2) and Article 6a of Regulation (EEC) No 805/68 and without prejudice to paragraph 1 above, tenders shall be rejected if the quoted price is higher than the maximum price, as referred to in Article 13, for the particular invitation to tender. 3. Where the buying-in price awarded to a tenderer under an invitation to tender pursuant to Article 6 of Regulation (EEC) No 805/68 is higher than the average market price as referred to in paragraph 1, the price awarded shall be adjusted by multiplying it by the coefficient obtained by applying formula A in Annex VI hereto. However, that coefficient may not: - be greater than 1, - result in a reduction in the price awarded which is greater than the difference between that price and the average market price. Should the Member State possess reliable data and have suitable means of verification, it may decide to calculate the correcting coefficient for each tenderer using formula B in that Annex. 4. Rights and obligations arising from invitations to tender shall not be transferable. Article 15 Limitation of buying-in Where, as a result of buying-in under Articles 6 and 6a of Regulation (EEC) No 805/68, the intervention agencies in the Member States are offered meat in quantities greater than they are able to take over forthwith, they may limit buying-in to the quantities they can take over in their territory or in one of their intervention regions. Member States shall ensure that sellers' equality of access to quantities bought in is as little impaired as possible by such limitation. Article 16 Notification of successful tenderers and delivery 1. Tenderers shall be informed immediately of the outcome of their tenders by the intervention agency. Intervention agencies shall issue numbered delivery orders forthwith to the successful tenderers, stating: (a) the quantity to be delivered; (b) the price at which the award is made; (c) the timetable for delivery of the products; (d) the intervention centre or centres where delivery is to be made. 2. Successful tenderers shall deliver the products not later than 17 days after the closing date for the submission of tenders. However, the Commission may, depending on the quantities awarded, extend that time limit by one week. Deliveries may be split up into several consignments. Article 17 Taking over 1. Take-over by the intervention agency shall take place: - in the case of bone-in meat intended for storage without further processing or for partial boning, either at the entrance weighing point of the intervention centre's cold store or at the entrance weighing point of the intervention centre's cutting plant; - in the case of bone-in meat intended for boning, at the entrance weighing point at the intervention centre's cutting plant. 2. Products delivered shall be accepted and taken over subject to verification by the intervention agency that they comply with the requirements laid down herein. Verification of compliance with the requirements laid down in Article 4 (2) (e) in particular shall be made by analysis of a sample. The sampling method and the consequences of a positive result shall be as laid down in the relevant veterinary legislation. 3. A preliminary inspection may be conducted immediately before loading at the slaughterhouse loading bay and shall cover to the weight, classification, presentation and temperature of half-carcases. Products rejected shall be marked and may not be presented again for such an inspection or for the acceptance procedure. With a view to their subsequent transportation to the intervention centre, half-carcases shall be cut into quarters into accordance with Annex V; each quarter shall be identified by a label meeting the requirements laid down in Article 1 (2), (3) and (4) of Commission Regulation (EEC) No 344/91 (14), and indicating the weight of the quarter and the contract number; the labels shall be affixed directly to shin tendons on forequarters and hindquarters without using metal or plastic ties. The quarters from each carcase shall then be grouped for the purposes of the acceptance procedure by carcase or half-carcase at the time of take-over. Each consignment shall be accompanied by a checklist giving all details of the products; seals shall be affixed to the means of transport before it leaves the slaughterhouse; the number of the seal shall be shown on the health certificate or checklist. 4. Acceptance of the products offered for intervention shall be carried out by an official of the intervention agency or a person authorized by the latter, who must be a qualified classifier, who must not be involved in classification at the slaughterhouse and who must be totally independent of the successful tenderer. Such independence shall be ensured in particular by the periodic rotation of such officials between intervention centers. Checks carried out during the acceptance procedure shall relate to the presentation, classification, weight, labelling and temperature of the products delivered. In particular, where no prior inspection is conducted, checks on weight must relate to the various quarters from each carcase and must ensure that their total weight does not exceed the maximum weight laid down in Article 4 (2) (h). Products rejected shall be marked and may not be presented again for such preliminary inspection or for the acceptance procedure. 5. As regards the taking over of bone-in meat intended for boning in intervention centres which do not meet the requirements laid down in the first subparagraph of Article 5 (2), the requirements in respect of identification, delivery and control shall include the following provisions: - at the time of take-over referred to in paragraph 1, the forequarters and hindquarters for boning must be identified by marking the letters INT inside and outside, in accordance with the same rules as those laid down in Article 4 (3) (c) for marking the category, the slaughter number and the location of the corresponding marks; however, the letters INT shall be marked on the inner side of each quarter at the level of the third or fourth rib in the case of forequarters and of the seventh or eighth rib in the case of hindquarters; in addition, the pleura must be removed beforehand at the level of and within those sites; - the codfat must remain attached up to the moment of take-over and must be removed before weighing; - the products delivered shall be sorted into lots whose volume is between the minimum quantity that may be offered for intervention and double that quantity. Where carcases or quarters marked with the letters INT are discovered outside the areas reserved for them, the Member State shall conduct an enquiry, take appropriate measures and inform the Commission thereof. 6. Where the quantity of products rejected exceeds 20 % of the consignment delivered and unloaded, the whole consignment shall be rejected. 7. The price shall be paid only in respect of the quantity actually delivered and accepted. However, if the actual quantity delivered and accepted is greater than the quantity awarded, the price shall be paid only in respect of the quantity awarded. 8. If the quantity actually delivered and accepted is less than the quantity awarded, the security shall: (a) be released entirely if the difference does not exceed 5 % or 175 kg; (b) except in cases of force majeure, be forfeited: - in part in proportion to the quantities not delivered or not accepted if the difference does not exceed 15 %; - in full in other cases, notwithstanding Article 22 (1) of Regulation (EEC) No 2220/85. Article 18 Price to be paid to the successful tenderer 1. Between the 45th day after completion of take-over of the products and the 65th day inclusive thereafter, the intervention agency shall pay the successful tenderer the price quoted in his tender. 2. Where qualities other than quality R 3 are taken over pursuant to an invitation to tender under Article 6 of Regulation (EEC) No 805/68, the price to be paid to the successful tenderer shall be adjusted by applying the correcting coefficient for the quality to be bought in, as set out in Annex II. However, this provision shall not apply to carcases weighing between 150 and 200 kilograms. 3. The buying-in price for the beef shall be the price free at the intervention centre's refrigeration plant. The buying-in price for meat all of which is intended for boning shall be the price free at the intervention centre's cutting plant. Unloading charges shall be borne by the seller. Article 19 Conversion rate The conversion rate to be applied to the amounts referred to in Article 14 and 16 (1) (b) shall be the rate valid at the date of entry into force of the Regulation fixing the maximum purchase price and the quantities of beef bought into intervention for the tendering procedure concerned. TITLE II BONING OF BEEF BOUGHT IN BY INTERVENTION AGENCIES Article 20 Authorization for boning Authorization to bone all or part of the beef bought in shall be granted: - pursuant to invitations to tender under Article 6 of Regulation (EEC) No 805/68: to all intervention agencies, - pursuant to invitations to tender under Article 6a of that Regulation: to the United Kingdom intervention agency only. Article 21 General conditions governing boning 1. Boning may only be carried out in cutting plants approved in accordance with Article 3 (1) (B) (a) of Directive 64/433/EEC and with one or more adjoining blast freezers. At the request of a Member State, the Commission may grant a derogation from the obligations relating to the preceding subparagraph. In making its decision, the Commission shall take account of current developments in equipment, health and control requirements and the objective of gradual harmonization in this field. The derogation shall be for a limited period only. 2. The boned cuts must meet the conditions laid down in Directive 64/433/EEC and the requirements in Annex VII. 3. Boning of consignments may not commence before completion of take-over. 4. No other meat may be present in the cutting room when intervention beef is being boned, trimmed and packed. However, pigmeat may be present in the cutting room at the same time as beef, provided that it is processed on a separate production line. 5. Boning shall take place between 7 a.m. and 6 p.m.; it shall not continue thereafter or take place on Saturdays and Sundays or public holidays. Those hours may be extended by up to two hours, provided that the inspection authorities are present. If boning cannot be completed on the day of take-over, seals shall be affixed by the competent authority to the refrigeration rooms where the products are stored and may only be broken by the same authority when boning recommences. Article 22 Contracts and specifications 1. Boning shall be carried out under contract on terms laid down by the intervention agencies and in accordance with their specifications. 2. The specifications of the intervention agencies shall aly down the requirements to be met by cutting plants, shall specify the plant and equipment required and shall ensure that the Community rules are adhered to in the preparation of cuts. They shall in particular lay down detailed conditions for boning, specifying the method of preparation, trimming, packing, freezing and preservation of cuts with a view to their being taken over by the intervention agency. The specifications of the intervention agencies may be obtained from the addresses listed in Annex VIII. Article 23 Monitoring of boning 1. The intervention agencies shall be responsible for ongoing physical monitoring of all boning operations. Such monitoring may be delegated to bodies independent of the traders, slaughterers and storers in question. In such cases, the intervention agencies shall ensure that their officials conduct an unannounced inspection of boning of meat covered by each bid. During such inspections, random checks shall be carried out of the cartons of cuts before and after freezing and the quantities used shall be compared with the quantities produced on the one hand and with the bones, fat and trimmings on the other hand. Such checks shall cover at least 5 % of the cartons filled during the day. 2. Forequarters and hindquarters must be boned separately. In respect of each day of boning: - a comparison shall be be made of the numbers of cuts and of cartons filled; - a form shall be completed showing separately the yields for boning of forequarters and hindquarters. Article 24 Special conditions governing boning 1. During boning, trimming and packing prior to freezing, the internal temperature of the beef must at no time exceed + 7 oC. Transporting of cuts shall not be authorized before quick-freezing, except in the case of the derogations referred to in Article 21 (1). 2. All labels and foreign matter must be totally removed immediately prior to boning. 3. All bones, tendons, cartilage, neckstrap, backstrap (paddy whack) (ligamentum nuchae) and coarse connective tissues, must be cleanly removed. Trimming of cuts must be confined to the removal of fat, cartilage, tendons, joint capsules and other specified trim. All obvious nervous and lymphatic tissues must be removed. 4. Large blood vessels and clots and soiled areas must be removed carefully with as little trimming as possible. Article 25 Packing of cuts 1. Cuts shall be packed immediately after boning in such a way that no part of the meat comes into direct contact with the carton, in accordance with the requirements laid down in Annex VII. 2. Polyethylene used to line cartons and polyethylene sheet or bags used to warp cuts must be at least 0,05 mm thick and suitable for wrapping foodstuffs. Where the cuts are warpped individually and placed in the cartons the interior of which is lined with a sheet or bag of polyethylene, only that lining needs to be at least 0,05 mm thick. 3. Cartons and pallets used must meet the conditions laid down in Annex IX. Article 26 Storage of cuts The cuts obtained shall be stored in cold stores located in the territory of the exercising jurisdiction over the intervention agency. Save as otherwise provided for under the procedure laid down in Article 27 of 805/68, such cold stores must be capable of holding all the boned beef allocated by the intervention agency for at least three months under technically satisfactory conditions. Article 27 Costs of boning Contracts as referred to in Article 22 (1) and payments made thereunder shall cover the operations and costs resulting from the application of this Regulation, and in particular: (a) the costs of any transport to the cutting plant of the bone-in product after acceptance thereof; (b) the boning, trimming, packing and quick-freezing operations; (c) the storage, loading and carriage of the frozen cuts and their take-over by the intervention agency at the cold stores it has designated; (d) the costs of materials, in particular for packaging; (e) the value of any bones, fat and trimmings left by the intervention agencies at the cutting plants. Article 28 Time limits Boning, trimming and packaging must be completed within 10 calendar days following slaughter. However, the Member States may set shorter time limits. Quick-freezing shall be carried out immediately after packing, commencing in any event on the same day; the quantity of meat boned may not exceed the daily capacity of the blast freezers. Article 29 Rejection of products Where the boning plant fails to comply with the provisions of Articles 20 to 28, the products shall not be taken over again by the intervention agency and no payment shall be due. Furthermore, the boning plan shall pay the intervention agency an amount equal to the maximum buying-in price agreed by the latter for the product to be boned. TITLE III GENERAL AND FINAL PROVISIONS Article 30 Storage of and checks on products 1. The intervention agencies shall ensure that beef covered by this Regulation is placed and kept in storage in easily identifiable and readily accessible lots. 2. The storage temperature may not rise above 17 °C. 3. The Member States shall take all measures necessary to ensure satisfactory preservation, in terms of quality and quantity, of the products stored and shall replace damaged packaging immediately. They shall contain cover against the relevant risks by insurance in the form either of a contractual obligation on storers or of a comprehensive coverage of the liability borne by the intervention agency; the Member States may also act as their own insurers. 4. During storage, the competent authorities shall conduct regular checks on significant quantities of the products stored following the invitations to tender held during the month. Such checks shall be conducted by officials who do not receive instructions from the body or department which bought in the meat. Article 31 Notifications 1. The Member States shall notify the Commission without delay of any change in the list of intervention centres and, where possible, of their freezing and storage capacity. 2. The Member States shall notify the Commission by telex or telefax, within 10 days of completion of take-over, of the quantities delivered and accepted into intervention. 3. Member States shall notify the Commission, not later than the 21st day of each month and in respect of the preceding month, of: - the quantities bought in each week and each month, broken down by products and qualities in accordance with the Community scale for the classification of carcases introduced by Regulation (EEC) No 1208/81, - the quantities of each boned and bone-in product covered by a contract of sale concluded in the month concerned, - the quantities of each boned and bone-in product covered by a withdrawal order or similar document issued in the month concerned, - the uncommitted stocks and the physical stocks of each bone-in product at the end of the month concerned, with details of the length of time the former have been in storage. 4. The Member States shall notify the Commission not later than the end of each month and in respect of the preceding month of: - the quantities of each boned product produced from bone-in beef bought in during the month concerned, - the uncommitted stocks and the physical stocks of each boned product at the end of the month concerned, with details of the length of time the former have been in storage. 5. The information specified in paragraphs 1 to 4 shall be notified separately as regards buying-in in accordance with Articles 6 and 6a of Regulation (EEC) No 805/68. 6. For the purposes of this Article: - 'uncommitted stocks' means stocks not yet covered by a contract of sale; - 'physical stocks' means the sum of uncommitted stocks and of stocks covered by a contract of sale but not yet taken over. Article 32 Repeal 1. Regulation (EEC) No 859/89 is hereby repealed. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex X hereto. Article 33 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the second invitation to tender of September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 77, 31. 3. 1993, p. 15. (3) OJ No L 91, 4. 4. 1989, p. 5. (4) OJ No L 161, 2. 7. 1993, p. 59. (5) OJ No L 305, 31. 10. 1986, p. 28. (6) OJ No L 123, 7. 5. 1981, p. 3. (7) OJ No 121, 29. 7. 1964, p. 2012/64. (8) OJ No L 351, 15. 12. 1990, p. 25. (9) OJ No L 222, 7. 8. 1981, p. 32. (10) OJ No L 70, 16. 3. 1988, p. 16. (11) OJ No L 105, 25. 4. 1990, p. 24. (12) OJ No L 268, 24. 9. 1991, p. 105. (13) OJ No L 205, 3. 8. 1985, p. 5. (14) OJ No L 41, 14. 2. 1991, p. 15. (15) OJ No L 41, 14. 2. 1991, p. 15. ANNEX I Differential between intervention prices of R 3 quality and other qualities expressed in ecus per 100 kilograms /* Tables: see OJ */ ANNEX II Coefficients to be used for converting tenders submitted in respect of quality R 3 into tenders for other eligible qualities /* Tables: see OJ */ PARARTIMA III ANEXO III - BILAG III - ANHANG III - - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III Productos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention Interventionsfaehige Erzeugnisse Proionta epilexima gia tin paremvasi Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §ao BELGIQUE/BELGIÃ  Carcasses, demi-carcasses: Hele dieren, halve dieren: - CatÃ ©gorie A classe U2 / Categorie A, klasse U 2 - CatÃ ©gorie A classe U3 / Categorie A, klasse U 3 - CatÃ ©gorie A classe R2 / Categorie A, klasse R 2 - CatÃ ©gorie A classe R3 / Categorie A, klasse R 3 DANMARK Hele og halve kroppe: - Kategori A, klasse R2 - Kategori A, klasse R3 - Kategori A, klasse O2 - Kategori A, klasse O3 - Kategori C, klasse R3 - Kategori C, klasse O3 DEUTSCHLAND Ganze oder halbe Tierkoerper: - Kategorie A, Klasse U2 - Kategorie A, Klasse U3 - Kategorie A, Klasse R2 - Kategorie A, Klasse R3 - Kategorie C, Klasse R3 - Kategorie C, Klasse R4 - Kategorie C, Klasse O3 ELLADA Oloklira i misa sfagia - Katigoria A, klasi R2 - Katigoria A, klasi R3 ESPAÃ A Canales o semicanales: - CategorÃ ­a A, clase U2 - CategorÃ ­a A, clase U3 - CategorÃ ­a A, clase R2 - CategorÃ ­a A, clase R3 FRANCE Carcasses, demi-carcasses: - CatÃ ©gorie A classe U2 - CatÃ ©gorie A classe U3 - CatÃ ©gorie A classe R2 - CatÃ ©gorie A classe R3 - CatÃ ©gorie C classe U2 - CatÃ ©gorie C classe U3 - CatÃ ©gorie C classe U4 - CatÃ ©gorie C classe R3 - CatÃ ©gorie C classe R4 - CatÃ ©gorie C classe O3 IRELAND Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 - Category C class O3 ITALIA Carcasse e mezzene: - Categoria A classe U2 - Categoria A classe U3 - Categoria A classe R2 - Categoria A classe R3 LUXEMBOURG Carcasses, demi-carcasses: - CatÃ ©gorie A classe R2 - CatÃ ©gorie C classe R3 - CatÃ ©gorie C classe O3 NEDERLAND Hele dieren, halve dieren: - Categorie A, klasse R 2 - Categorie A, klasse R 3 UNITED KINGDOM A. Great Britain Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 B. Northern Ireland Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 ANNEX IV Maximum quantities of products of Category A, classes 02 and 03, eligible for intervention in the Member States referred to in the third subparagraph of Article 4 (1) /* Tables: see OJ */ ANNEX V Provisions applicable to carcases, half-carcases and quarters 1. Carcases or half-carcases, fresh or chilled (CN code 0201), from animals slaughtered not more than six days and not less than two days previously. 2. For the purposes of this Regulation, the following definitions apply: (a) carcase: the whole body of the slaughtered animal after bleeding, evisceration and skinning, presented: - without the head and without the feet; the head must be separated from the carcase at the atloido-occipital joint and the feet must be severed at the carpometacarpal or tarsometatarsal joints, - without the organs contained in the thoracic and abdominal cavities, and without the kidneys, the kidney fat and the pelvic fat, - without the sexual organs and the attached muscles, - without the thin skirt and the thick skirt, - without the tail and the first coccygeal vertebra, - without the spinal cord, - without the cod fat and the adjacent flank fat, - without the fascial linea alba of the abdominal muscle, - without fat on the inside of topside, - without the juglar vein and the adjacent fat, - the neck being cut in accordance with veterinary requirements, - the brisket fat must be not more than 1 cm thick; (b) half-carcase: the product obtained by separating the carcase as referred to in (a) symmetrically throught the middle of the cervical, dorsal, lumbar and sacral vertebrae and through the middle of the sternum and the ischipubic symphysis. The dorsal and lumbar vertebrae must not be dislocated; (c) forequarters: - cut from the carcase after cooling off in accordance with the conditions laid down in point 5, - five-rib straight cut; (d) hindquarters: - cut from the carcase after cooling off, - eight-rib straight cut. 3. Products as specified in point 1 must come from well-bled carcases, the animal having been properly flayed, the skin in no way peeling, bloodstained, suffused or bruised. Superficial fat must not be torn. The pleura must be undamaged. 4. Products as specified in points 2 (c) and (d) must come from carcases or half-carcases satisfying the requirements in point 2 (a) and (b). 5. Products as specified in points 1 and 2 must be chilled immediately after slaughter for at least 24 hours so that the internal temperature at the end of the chilling period does not exceed + 7 °C. This temperature must be maintained until they are taken over. ANNEX VI Calculation of adjustment coefficients referred to in Article 14 (3) Formula A Coefficient n = a b where a = the average of average market prices recorded in the Member States or region thereof in question for the two or three weeks following that of the award decision. b = the average market price recorded in the Member State or region thereof in question, as specified in Article 14 (1), applicable for that tendering procedure. Formula B Coefficient n' = a' b' where a' = the average of the purchase prices paid by the tenderer for animals of the same quality and category as those taken into account for calculation of the average market price during the two or three weeks following that of the award decision. b' = the average of the purchase prices paid by the tenderer for animals taken into account for calculation of the average market price during the two weeks used for determination of the average market price applicable for that tendering procedure. ANNEX I Differential between intervention prices of R 3 quality and other qualities expressed in ecus per 100 kilograms /* Tables: see OJ */ ANNEX II Coefficients to be used for converting tenders submitted in respect of quality R 3 into tenders for other eligible qualities /* Tables: see OJ */ PARARTIMA III ANEXO III - BILAG III - ANHANG III - - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III Productos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention Interventionsfaehige Erzeugnisse Proionta epilexima gia tin paremvasi Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §ao BELGIQUE/BELGIÃ  Carcasses, demi-carcasses: Hele dieren, halve dieren: - CatÃ ©gorie A classe U2 / Categorie A, klasse U 2 - CatÃ ©gorie A classe U3 / Categorie A, klasse U 3 - CatÃ ©gorie A classe R2 / Categorie A, klasse R 2 - CatÃ ©gorie A classe R3 / Categorie A, klasse R 3 DANMARK Hele og halve kroppe: - Kategori A, klasse R2 - Kategori A, klasse R3 - Kategori A, klasse O2 - Kategori A, klasse O3 - Kategori C, klasse R3 - Kategori C, klasse O3 DEUTSCHLAND Ganze oder halbe Tierkoerper: - Kategorie A, Klasse U2 - Kategorie A, Klasse U3 - Kategorie A, Klasse R2 - Kategorie A, Klasse R3 - Kategorie C, Klasse R3 - Kategorie C, Klasse R4 - Kategorie C, Klasse O3 ELLADA Oloklira i misa sfagia - Katigoria A, klasi R2 - Katigoria A, klasi R3 ESPAÃ ACanales o semicanales: - CategorÃ ­a A, clase U2 - CategorÃ ­a A, clase U3 - CategorÃ ­a A, clase R2 - CategorÃ ­a A, clase R3 FRANCE Carcasses, demi-carcasses: - CatÃ ©gorie A classe U2 - CatÃ ©gorie A classe U3 - CatÃ ©gorie A classe R2 - CatÃ ©gorie A classe R3 - CatÃ ©gorie C classe U2 - CatÃ ©gorie C classe U3 - CatÃ ©gorie C classe U4 - CatÃ ©gorie C classe R3 - CatÃ ©gorie C classe R4 - CatÃ ©gorie C classe O3 IRELAND Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 - Category C class O3 ITALIA Carcasse e mezzene: - Categoria A classe U2 - Categoria A classe U3 - Categoria A classe R2 - Categoria A classe R3 LUXEMBOURG Carcasses, demi-carcasses: - CatÃ ©gorie A classe R2 - CatÃ ©gorie C classe R3 - CatÃ ©gorie C classe O3 NEDERLAND Hele dieren, halve dieren: - Categorie A, klasse R 2 - Categorie A, klasse R 3 UNITED KINGDOM A. Great Britain Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 B. Northern Ireland Carcases, half-carcases: - Category C class U3 - Category C class U4 - Category C class R3 - Category C class R4 ANNEX IV Maximum quantities of products of Category A, classes 02 and 03, eligible for intervention in the Member States referred to in the third subparagraph of Article 4 (1) /* Tables: see OJ */ ANNEX V Provisions applicable to carcases, half-carcases and quarters 1. Carcases or half-carcases, fresh or chilled (CN code 0201), from animals slaughtered not more than six days and not less than two days previously. 2. For the purposes of this Regulation, the following definitions apply: (a) carcase: the whole body of the slaughtered animal after bleeding, evisceration and skinning, presented: - without the head and without the feet; the head must be separated from the carcase at the atloido-occipital joint and the feet must be severed at the carpometacarpal or tarsometatarsal joints, - without the organs contained in the thoracic and abdominal cavities, and without the kidneys, the kidney fat and the pelvic fat, - without the sexual organs and the attached muscles, - without the thin skirt and the thick skirt, - without the tail and the first coccygeal vertebra, - without the spinal cord, - without the cod fat and the adjacent flank fat, - without the fascial linea alba of the abdominal muscle, - without fat on the inside of topside, - without the juglar vein and the adjacent fat, - the neck being cut in accordance with veterinary requirements, - the brisket fat must be not more than 1 cm thick; (b) half-carcase: the product obtained by separating the carcase as referred to in (a) symmetrically throught the middle of the cervical, dorsal, lumbar and sacral vertebrae and through the middle of the sternum and the ischipubic symphysis. The dorsal and lumbar vertebrae must not be dislocated; (c) forequarters: - cut from the carcase after cooling off in accordance with the conditions laid down in point 5, - five-rib straight cut; (d) hindquarters: - cut from the carcase after cooling off, - eight-rib straight cut. 3. Products as specified in point 1 must come from well-bled carcases, the animal having been properly flayed, the skin in no way peeling, bloodstained, suffused or bruised. Superficial fat must not be torn. The pleura must be undamaged. 4. Products as specified in points 2 (c) and (d) must come from carcases or half-carcases satisfying the requirements in point 2 (a) and (b). 5. Products as specified in points 1 and 2 must be chilled immediately after slaughter for at least 24 hours so that the internal temperature at the end of the chilling period does not exceed + 7 °C. This temperature must be maintained until they are taken over. ANNEX VI Calculation of adjustment coefficients referred to in Article 14 (3) Formula A Coefficient n = a b where a = the average of average market prices recorded in the Member States or region thereof in question for the two or three weeks following that of the award decision. b = the average market price recorded in the Member State or region thereof in question, as specified in Article 14 (1), applicable for that tendering procedure. Formula B Coefficient n' = a' b' where a' = the average of the purchase prices paid by the tenderer for animals of the same quality and category as those taken into account for calculation of the average market price during the two or three weeks following that of the award decision. b' = the average of the purchase prices paid by the tenderer for animals taken into account for calculation of the average market price during the two weeks used for determination of the average market price applicable for that tendering procedure. ANNEX VII Specifications for intervention deboning 1. HINDQUARTER CUTS 1.2. Description of cuts 1.2.1. Intervention shank Cutting and boning: remove by a cut passing through the stifle joint and separating from the topside and the silverside by following the natural seam; leaving the heel muscle attached to the shank; remove shank bones (tibia and hock). Trimming: trim sinew tips back to the meat. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in a box already lined with polythene. 1.2.2. Intervention thick flank Cutting and boning: separate from the topside by a straight cut down to and along the line of the femur and from the silverside by continuing the cut down in the line of the natural seam. The cap must be left naturally attached. Trimming: remove the patella, the joint capsule and tendon. The external fat cover must not exceed 1 cm at any point. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 1.2.3. Intervention topside Cutting and boning: separate from the silverside and the shank by a cut following the line of the natural seam and detach from the femur; remove the aitch bone. Trimming: remove the pizzle butt, the adjacent gristle and the scrotal (superficial inguinal) gland. Remove the cartilage and connective tissues associated with the pelvic bone. The external fat cover must not exceed 1 cm at any point. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 1.2.4. Intervention silverside Cutting and boning: separate from the topside and the shank by a cut following the line of the natural seam; remove the femur. Trimming: remove the heavy cartilage adjacent to the bone joint. Remove the popliteal lymph node and attached fat. The external fat cover must not exceed 1 cm at any point. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 1.2.5. Intervention fillet Cutting: the entire length of the fillet to be removed by freeing the head (butt end) from the hip bone (ilium) and by marking along the fillet adjacent to the vertebrae thereby freeing the fillet from the loin. Trimming: remove gland and de-fat. Leave the silverskin and chain muscle intact and fully attached. Particular care must be taken in removing, trimming and packing this valuable cut. Wrapping and packing: fillets must be packed lengthwise thin ends to thick ends alternatively, silverskin up, and must not be folded. These cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 1.2.6. Intervention rump Cutting and boning: this cut shall be separated from 'Silverside/thick flank' by a straight cut from a point approximately 5 cm to the posterior of the fifth sacral vertebrae and passing approximately 5 cm to the anterior of the aitch bone taking care not to cut through the thick flank. Separate from the loin by a cut between the last lumbar and first sacral vertebrae and clearing the anterior edge of the pelvic bone. Remove bones and cartilage. Trimming: remove the pocket of fat on the internal surface below the eye muscle. The external fat cover must not exceed 1 cm at any point. Particular care must be taken in removing, trimming and packing this valuable cut. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 1.2.7. Intervention striploin Cutting and boning: this cut shall be separated from the rump by a straight cut between the last lumbar and the first sacral vertebra. It shall be separated from the 5 rib fore-rib by a straight cut between the 11th and 10th ribs. Remove the backbones cleanly. The rib and feather bones shall be removed by 'sheeting out'. Trimming: remove any pieces of cartilage left after boning. The tendon must be removed. The external fat cover must not exceed 1 cm at any point. Particular care must be taken in cutting, trimming and packing this valuable cut. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 1.2.8. Intervention flankCutting and boning: the full flank must be removed from the eight rib straight cut H/Q by a cut from the point where the flank has been laid back and following the natural seam down around the surface of the hind muscles and down to the point which is horizontal to the middle of the last lumbar vertebra. The cut must then be continued downwards in a straight line parallel to the fillet, down through the thirteenth to the sixth rib inclusive on a line running parallel to the dorsal edge of the vertebral spine so that the entire downward cut is no more than 5 cm from the lateral tip of the eye muscle. Remove all bones and cartilage by sheeting out. The full flank must remain whole. Trimming: remove the coarse connective tissue sheath covering the goose skirt leaving the goose skirt intact. Trim fat so that the overall percentage of visible fat (external and interstitial) does not exceed 30 %. Wrapping and packing: the full flank may be folded once only for packing. It must not be cut or rolled. It shall be packed with the inner part of the flank clearly visible. Before packing each box must be lined with polythene to allow complete wrapping of the cut/s. 1.2.9. Intervention fore rib (five bone) Cutting and boning: this cut shall be separated from the striploin by a straight cut between the 11th and 10th ribs and must include the sixth to 10th rib inclusive. Remove the intercostal muscles and pleura in a thin sheet with rib bones. Remove backbone and cartilage, including the tip of the scapula. Trimming: remove the backstrap. The external fat cover must not exceed 1 cm at any point. The cap must be left attached. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 2. FOREQUARTER CUTS 2.1. Description of cuts 2.1.1. Intervention shin Cutting and boning: remove by a cut around the joint separating the shin bone (radius) and clod bone (humerus). Remove the shin bone (radius). Trimming: trim sinew tips back to the meat. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons lined with polythene. Shins must not be packed with shanks. 2.1.2. Intervention shoulder Cutting and boning: separate the shoulder from the forequarter by cutting in a line which follows the natural seam around the edge of the shoulder and the cartilage at the tip of the scapula, continuing around the seam so that the shoulder is lifted from its natural pocket. Remove the scapula. The blade muscle under the scapula must be laid back (but left attached) so as to allow clean removal of the bone. Remove the clod bone (humerus). Trimming: remove cartilages, joint capsules and tendons. Trim fat so that the overall percentage of visible fat (external and interstitial) does not exceed 10 %. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. 2.1.3. Intervention brisket Cutting and boning: separate from the forequarter by cutting in a straight line perpendicular to the middle of the first rib. Remove intercostal muscles and pleura in a thin sheet with ribs, breastbone and cartilage. Deckle to be left attached to the brisket. Fat underlying the deckle must be removed. Trimming: trim fat so that the overall percentage of visible fat (external and interstitial) does not exceed 30 %. Wrapping and packing: each cut must be individually wrapped in polythene and packed in a carton already lined with polythene to allow complete wrapping of the cuts. 2.1.4. Intervention forequarter Cutting and boning: following removal of the brisket, shoulder and shin the remaining cut will be classed as forequarter. Remove rib bones by sheeting. Neck bones must be removed cleanly. The chain muscle must be left attached to this cut. Trimming: tendons, joint capsules and cartilage to be removed. Trim fat so that the overall percentage of visible fat (external and interstitial) does not exceed 10 %. Wrapping and packing: these cuts must be individually wrapped in polythene before packing in cartons already lined with polythene. PARARTIMA ANEXO VIII - BILAG VIII - ANHANG VIII - VIII - ANNEX VIII - ANNEXE VIII - ALLEGATO VIII - BIJLAGE VIII - ANEXO VIII Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes aresser - Anschriften der Interventionsstellen - Diefthynseis ton organismon paremvaseos - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §ao Belgique/Belgie: Office belge de l'Ã ©conomie et de l'agriculture Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgische Dienst voor Bedrijfsleven en Landbouw Trierstraat 82 1040 Brussel Tel. (32/2) 287 24 11; telex 24076 OBEA BRU B / 65567 OBEA BRU B; telefax (32/2) 230 25 33. Bundesrepublik Deutschland: Bundesanstalt fuer landwirtschaftliche Marktordnung (BALM) Abteilung 31 Adickesallee 40 D-60322 Frankfurt am Main Tel. (069) 1564-772/773; Telex 411727; Telefax (069) 1564-790/791. Danmark: Direktoratet for Markedsordningerne EF-Direktoratet Nyropsgade 26 DK-1602 Koebenhavn V tlf. 33 15 41 30; telex 15137 DK; fax 33 92 69 48, 33 92 69 23. Ellada: Ktinotrofiki Stadioy 33 GR-Athina 10559 Til. 321 23 59, telex 221683. EspaÃ ±a: SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia 8 E-28005 Madrid Tel. (91) 347 65 00, 347 63 10; tÃ ©lex SENPA 23427 E, SENPA 41818 E; telefax (91)521 98 32, 522 43 87. France: OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l. (331) 45 38 84 00; tÃ ©lex 205476; tÃ ©lÃ ©fax (331) 45 38 36 77. Ireland: Department of Agriculture, Food and Forestry Kildare Street IRL-Dublin 2 Tel. (01) 678 90 11 ext. 2278; telex 93292 AGRIEI; telefax (01) 661 62 63. Italia: Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro, 81, I-00185 Roma Tel. 49 49 91; telex 61 30 03 Luxembourg: Service d'Ã ©conomie rurale, section cheptel et viande 113-115, rue de Hollerich Luxembourg TÃ ©l. (352) 478/443; tÃ ©lex 2537. Nederland: Ministerie van Landbouw, Natuurbeheer en Visserij Voedselvoorzieningsin- en verkoopbureau (VIB) Burg. Kessenplein 3 Postbus 960 6430 AZ Hoensbroek Tel. (045) 23 83 83; telex 56396; telefax (045) 22 27 35. United Kingdom: Intervention Board for Agricultural Produce Fountain House 2 Queens Walk UK-Reading RG1 7QW Berkshire RG1 7QW Tel. (0734) 58 36 26; telex 848302. Portugal: INGA - Instituto Nacional de IntervenÃ §ao e Garantia AgrÃ ­cola Rua Camilo Castelo Branco, no 45 - 2o P-1000 Lisboa Tel. 355 88 12/7; telex 66207/8/9/10; telefax 53 32 51. ANNEX IX Provisions applicable to cartons, pallets and cages I. Provisions applicable to cartons 1. Cartons must be of a standard format and weight and strong enough to resist being placed one above another. 2. Cartons used may not show the name of the slaughterhouse or cutting plant from which the products come. 3. Cartons must be weighed individually after being filled; cartons filled with a weight fixed in advance are not authorized. 4. The net weight of cuts per carton may not exceed 30 kilograms. 5. Only clearly identified cuts of the same designation and coming from the same category of animal may be placed in the same carton; cartons may not contain any pieces of fat or other trimming under any circumstances. 6. Cartons must bear the following seals: - intervention agency labels on both ends; - official veterinary inspection lapels in the middle of front and back, but only on the front in the case of monobloc boxes. Such labels must bear a serial number and be affixed in such a way that they are destroyed when the carton is opened. 7. The intervention agency labels must show the number of the contract, the type and number of cuts, the net weight and the date of packing; the labels must not be less than 20 Ã  20 cm; the veterinary inspection labels must show the approval number of the cutting plant. 8. The serial numbers on labels referred to in point 6 must be recorded in respect of each contract and it must be possible to comparte the number of cartons used and the number of labels issued. 9. Cartons must be bound with four straps, two lengthwise and two widthwise placed approximately 10 cm from each corner. 10. Where labels are torn during inspection, they must be replaced by a unique label issued by the intervention agency to the competent authorities. II. Provisions applicable to pallets and cages 1. Cartons relating to different invitations to tender and containing different cuts must be stored by tender on by month and by cut on separate pallets; the latter must be identified by labels showing the number of the invitation to tender, the type of cut, the net weight of the product, the tare and the number of cartons per cut. 2. Bone-in quarters from different invitations to tender must be stored by tender or by month in separate cages for forequarters and hindquarters; such containers must be identified by labels showing the number of the invitation to tender, the number and classification of quarters, broken down into forequarters and hindquarters, the net weight thereof and the tare. 3. The location of pallets and cages must be indicated on a storage plan. ANNEX X Correlation table /* Tables: see OJ */